 



Exhibit 10.12
This Agreement for fully disclosed clearing services (“Agreement”) is made and
entered into this 15th day of August, 2005 by and between NATIONAL FINANCIAL
SERVICES LLC (“NFS”), a Delaware limited liability company, and THOMAS WEISEL
PARTNERS LLC (“Correspondent”), a Delaware limited liability company.
RECITALS

A.   Correspondent is a broker or dealer registered with the Securities and
Exchange Commission (“SEC”). Correspondent engages in the business of providing
securities and investment services to customers.   B.   NFS is a broker and
dealer registered with the SEC, and engages in the business of executing and
clearing transactions and carrying the accounts of brokers and dealers and their
customers.   C.   Correspondent desires to engage NFS to execute and clear
transactions and carry accounts on a fully disclosed basis on behalf of
Correspondent and Correspondent’s customers (“Customers”) which are introduced
by Correspondent and accepted by NFS as provided in Section IV.3 (all such
accounts being referred to hereinafter as “Accounts”) and to perform such other
services as are provided for herein.   D.   NFS and Correspondent recognize
their obligation to identify and allocate between them certain functions or
responsibilities pursuant to Rule 382(b) of the Rules of the New York Stock
Exchange, Inc. (the “NYSE”) and Rule 3230 of the Conduct Rules of the National
Association of Securities Dealers (the “NASD”), and agree that this Agreement
is, among other things, intended to effect such allocation.

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties agree as follows:
I. REPRESENTATIONS AND WARRANTIES

  A.   Correspondent represents and warrants to NFS that:

1)   Correspondent is a broker or dealer as defined in Section 3 of the
Securities Exchange Act of 1934 (“Exchange Act”). Correspondent is duly
registered and in good standing with the Securities and Exchange Commission
(“SEC”), is a member firm in good standing with the NASD, and Correspondent and
each of its employees are in material compliance and during the term of this
Agreement will remain in material compliance with the registration,
qualification, capital, financial, reporting, customer protection and other
requirements, laws, rules and regulations of the United States, the several
states (where applicable), the SEC and the NASD, and each other self-regulatory
organization of which Correspondent is a member and to which any of its
employees or activities are subject.

  2)   Correspondent is a limited liability company or other business
organization duly organized, validly existing and in good standing under the
laws of its state of organization, and has all requisite authority, whether
arising under its charter or by-laws or applicable federal or state laws, to
enter into this Agreement and to discharge

1



--------------------------------------------------------------------------------



 



      the duties and obligations apportioned to it in accordance with the terms
hereof, and that the persons executing this Agreement on behalf of Correspondent
are duly authorized to do so.

  3)   Correspondent has advised NFS in writing of any arrangements that have
been made with any other firm for the provision by such other firm of clearing
services for any Accounts.

  4)   Upon entering into this Agreement, Correspondent has provided NFS with a
copy of Correspondent’s Securities Dealer or Brokers Blanket Bond insurance
policy meeting requirements as to form and type of coverage as the relevant self
regulatory organization may prescribe and which policy is current as of the date
of this Agreement. Such Brokers Blanket bond shall list NFS as a party to be
notified if said Bond’s monetary limits are reduced or if said Bond is canceled.

  5)   Correspondent has provided to NFS accurate information in all material
respects in conjunction with NFS’ consideration of entering into this Agreement
with Correspondent.

B. NFS represents and warrants to Correspondent that:

  1)   NFS is duly registered and in good standing as a broker and dealer with
the SEC and is a member firm in good standing with the NASD, NYSE and each other
national securities exchange of which it is a member. NFS and each of its
employees are in material compliance and during the term of this Agreement will
remain in material compliance with the registration, qualification, capital,
financial, reporting, customer protection and other requirements, laws, rules
and regulations of the United States, the several states (where applicable), the
SEC and the NASD, and each other self-regulatory organization of which NFS is a
member and to which any of its employees or activities are subject.

  2)   NFS is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware, and has all requisite
authority, whether arising under its articles of organization or by-laws,
applicable federal or state laws, or the rules and regulations of the SEC, the
NASD, or other self-Regulatory organization to which NFS is subject, to enter
into this Agreement and to discharge the duties and obligations apportioned to
it in accordance with the terms hereof, and that the persons executing this
Agreement on behalf of NFS are duly authorized to do so.

  3)   NFS has fulfilled all registration and other requirements of all states
and the District of Columbia, to the extent such registration or other
requirements are applicable to NFS.

  4)   NFS has provided to the Correspondent accurate information, in all
material respects, in conjunction with Correspondent’s consideration of entering
into this Agreement with NFS.

2



--------------------------------------------------------------------------------



 



II. CORRESPONDENT’S REPORTING

  A.   Correspondent shall promptly notify NFS if any of its representations and
warranties set forth in Section I.A cease to be true and correct.

  B.   Correspondent will furnish to NFS upon execution of this Agreement a copy
of Correspondent’s balance sheet and statement of earnings for the current
fiscal year and for each of correspondent’s subsequent fiscal years. Each such
balance sheet and statement of earnings shall be certified by independent public
accountants. Correspondent will also furnish to NFS: (1) copies of the executed
quarterly Forms X-17A-5 Part II A or Part II filed with its self-regulatory
organization, or other such successor forms as may be applicable, (2) such
financial reports regarding Correspondent or parent, subsidiary or affiliate of
Correspondent as NFS may from time to time request, and (3) copy of
Correspondent’s Restriction Letter issued by the NASD or other self- regulatory
organization

  C.   Correspondent agrees to provide to NFS, throughout the term of this
Agreement, true, correct and complete copies of (i) any material amendments to
Correspondent’s Form BD including but not limited to amendments or changes to
name, address, ownership, officers, directors and disciplinary history or events
within five (5) calendar days of its filing with the Central Registration
Depository (“CRD”) operated by the NASD, (ii) any notices which Correspondent
receives concerning any investigation of its broker or dealer business or
operations by the SEC, the NASD, or other self-regulatory organization, within
(5) business days of Correspondent’s receipt thereof; or of any restrictions or
limitations on Correspondent’s broker or dealer business by the SEC, the NASD,
or other self-regulatory organization, within one (1) day of Correspondent’s
receipt thereof, (iii) any notices which Correspondent files with the SEC, the
NASD, or other self-regulatory organization pursuant to Section 17 of the
Exchange Act and Rule 17a-11 thereunder, at the same time and in the same manner
as required under such Rule, and (iv) copy of any revisions to Correspondent’s
Membership Letter issued by the NASD or other self-regulatory organization.

III. NFS’ REPORTING
A. NFS shall promptly notify Correspondent if any of its representations and
warranties set forth in Section I.B cease to be true and correct.
B. NFS will furnish to Correspondent upon execution of this Agreement a copy of
NFS’ Statement of Financial Condition for the current fiscal year and for each
of NFS’ subsequent fiscal years. Each such balance sheet shall be certified by
independent public accountants.
C. NFS agrees to provide to Correspondent, throughout the term of this
Agreement, true, correct and complete copies of (i) any material amendments to
NFS’ Form BD including but not limited to amendments or changes to name,
address, ownership, officers, directors and disciplinary history or events
within five (5) business days of filing with the CRD operated by the NASD,
(ii) any notices which NFS receives concerning any material investigation of its
business or operations by the SEC, the NASD, or other self-regulatory
organization, within five (5) business days of NFS’ receipt thereof; or of any
restrictions or limitations on NFS’s business by the SEC, the NASD, or other
self-regulatory organization, within one (1) business day of

3



--------------------------------------------------------------------------------



 



Correspondent’s receipt thereof, (iii) any notices which NFS files with the SEC,
the NASD, or other self-regulatory organization pursuant to Section 17 of the
Exchange Act and Rule 17a-11 thereunder and (iv) copy of any material revisions
to NFS’ Membership Letter issued by the NASD or other self-regulatory
organization.
D. NFS shall furnish Correspondent a copy of a SAS 70 Type II report addressing
certain of NFS’ business services provided under this Agreement on annual basis
within a reasonable time following the receipt of such audit.
IV. CUSTOMER AND CORRESPONDENT ACCOUNTS AND TRANSACTIONS

1)   Account Documentation and Due Diligence. Correspondent will be responsible
for obtaining and verifying the identity and information regarding each Customer
and potential Customer which is required under any federal, state or
self-regulatory organization law, rule or regulation including, but not limited
to, such documents and information as may be required under the Internal Revenue
Code of 1986, as amended. Correspondent shall be responsible for obtaining and
approving all account applications. Correspondent shall be responsible for
ensuring that any person who executes documents or gives instructions on behalf
of another person or entity is properly authorized to do so and for ensuring
that each Account is authorized to engage in the transactions and other activity
in such Account. Correspondent shall forward to NFS completed and approved
account applications for margin, Fidelity prototype retirement and cash
management accounts and such other accounts as NFS may designate from time to
time, as well as W-8 certifications to NFS in accordance with NFS’ procedures.
With respect to Correspondent proprietary accounts, one executed margin
agreement may be submitted to NFS for all proprietary accounts. Correspondent
represents that to the best of its knowledge after due investigation all
documentation obtained or delivered to NFS in conjunction with the establishment
of any Account shall be genuine and properly executed by the Customer or
Customer’s duly authorized agent.       Correspondent will be responsible
through a general partner, a principal executive officer or a person designated
for supervisory responsibilities to use due diligence to learn the essential
facts relative to every Customer Account, every cash, margin or option account
introduced by it to NFS and every person holding power of attorney over any
Customer Account. Correspondent shall use commercially reasonable efforts to
ensure that every order and transaction for each Account has been authorized by
Customer, whether initiated by Correspondent, Customer or Customer’s agent.
Correspondent will be responsible for ensuring that those of its customers who
become Accounts hereunder shall not be minors or subject to those prohibitions
existing under the laws, rules or regulations generally relating to the
incapacity of any Account or any conflict of interest relating to such Account.

2)   Record Retention and Retrieval. Correspondent will be responsible for the
maintenance and retention of all original documentation, including but not
limited to account applications except those relating to all margin, Fidelity
prototype retirement, cash management accounts, W-8 certifications and such
other account documentation as NFS may designate from time to time.
Correspondent shall retain copies of documents maintained by NFS to the extent
required by law or regulation. Correspondent hereby acknowledges its obligation
to retain such documentation and account applications in an easily accessible
place in accordance with SEC rules and agrees to provide the original
application by overnight delivery or a legible copy by facsimile transmission
thereof as

4



--------------------------------------------------------------------------------



 



    promptly as practicable after receiving of a request from NFS. Upon the
request of NFS, Correspondent will forward any additional documentation relating
to the Customer account that NFS may require in connection with opening,
operating and maintaining of Customer accounts.

3)   Acceptance of Accounts. Correspondent shall be responsible for approving
and accepting each Customer and Account. Correspondent will not approve any
Account unless all information and due diligence required by Section IV.1 has
been received and performed by Correspondent. Each Account accepted and approved
by Correspondent and opened with NFS shall be subject to NFS’ acceptance. An
account shall be deemed accepted by NFS if NFS has not advised Correspondent of
NFS’ intention not to accept the account within five (5) days of establishment
of the account. NFS reserves the right to reject, using reasonable business
judgment, any Customer or any Account and to terminate any Account submitted by
Correspondent or any Account previously accepted by NFS (it being understood
that the exercise of such reasonable business judgment shall be solely for the
purpose of ensuring NFS’ compliance with applicable laws, rules and regulations
or for the purpose of mitigating NFS’ own risk exposure). NFS shall be under no
obligation to accept any Account as to which any documentation or information
requested by NFS pursuant to Section IV.2 or required to be submitted to NFS or
maintained by Correspondent pursuant to Section IV.1 is incomplete. No action
taken by NFS or any of its employees, including, without being limited to,
clearing a trade in any Account, shall be deemed to be or shall constitute
acceptance of such Account.

4)   Acceptance of Orders. NFS may execute orders for Correspondent’s Customers
whose cash, margin or option accounts have been accepted by Correspondent for
carrying by NFS but only insofar as such orders are transmitted by Correspondent
to NFS through the NFS on-line system or telephonically, subject to approval and
acceptance of such orders and Accounts by an appropriate principal of
Correspondent. All transactions executed and/or cleared by NFS are subject to
the constitution, rules, regulations, customs, and usages of the exchange,
market, or clearing house where executed, as well as to any applicable federal
or state laws, rules, and regulations. NFS reserves the right to reject, using
reasonable business judgment, any order or transaction for any Account (it being
understood that the exercise of such reasonable business judgment shall be
solely for the purpose of ensuring NFS’ compliance with applicable laws, rules
and regulations or for the purpose of mitigating NFS’ own risk exposure).
Correspondent shall be solely and exclusively responsible for approving all
orders for the Accounts and for establishing procedures to ensure that such
orders are transmitted properly to NFS for execution and/or clearance. NFS
reserves the right, in its sole discretion, to restrict trading in any Account,
including Correspondent’s proprietary or market making accounts, to liquidating
orders or cash transactions only, or to prohibit certain trading strategies or
trading of certain types of securities. Correspondent acknowledges that NFS is
not obligated to accept for execution any order placed directly with NFS by a
Customer. For the purpose of this Agreement, the term “orders” shall include all
orders transmitted to or through Correspondent by Customers whether by telephone
conversations, automated telephone service, home computer or over the Internet.

5)   Supervision of Orders and Accounts. As between NFS and Correspondent,
Correspondent will be responsible for reviewing, monitoring and supervising
transactions, investments and other activity by every Customer and Account.
Correspondent shall be responsible for ensuring that all transactions in and
activities related to all Accounts opened by it with NFS, including
discretionary Accounts, will be in compliance with all applicable laws, rules
and regulations of the United States, the several states, governmental agencies,
securities exchanges, and the NASD, including

5



--------------------------------------------------------------------------------



 



any laws relating to Correspondent’s fiduciary responsibilities to Customers,
either under the Employee Retirement Income Security Act of 1974 or otherwise.
Without limiting the foregoing obligations of Correspondent, Correspondent shall
be responsible for: (i) determining the suitability of all investments,
investment strategies and transactions, including option transactions,
(ii) ensuring that there is a reasonable basis for all recommendations made to
Customers, (iii) determining the appropriateness of the frequency of trading in
Accounts, (iv) providing all required documents and other disclosures to
Customers, including but not limited to the Options Clearing Corporation
disclosure document (where required), and (v) compliance with the sales
practice, disclosure and other requirements of Section 15(g) of the Exchange Act
and the rules thereunder.
In addition to the terms herein, Correspondent shall be responsible for ensuring
that mutual fund transactions initiated by the Correspondent shall comply with
Applicable Laws and Regulations, the terms of any applicable prospectus or other
governing documents, and the policy and procedures of NFS and the mutual fund or
its service providers, including but not limited to matters relating to break
point price eligibility, market timing, excessive or disruptive trading and
trade cut-off times and related transaction pricing.
Correspondent shall diligently supervise the activities of its officers,
employees and representatives with respect to such Accounts. Correspondent shall
be responsible for: (i) selecting, investigating, training, and supervising all
personnel of the Correspondent who open, approve, or authorize Accounts and
transactions in the Accounts, (ii) establishing written procedures for reviewing
activity in Accounts and ongoing review of all transactions in Accounts, and
maintaining compliance and supervisory personnel adequate to implement such
procedures, and (iii) ensuring that each instruction given to NFS with respect
to any Customer or Account including but not limited to the acquisition,
disposition or transfer of funds or securities shall be properly authorized by
such Customer or Account. NFS reserves the right to reject any instruction
unless such instruction is accompanied by such documentation as NFS deems
appropriate.

6)   System Reports. To the extent required by applicable regulation, NFS shall
provide to Correspondent a list of reports, which are available from NFS for
Correspondent to assist Correspondent in supervising and monitoring Accounts.
Correspondent shall promptly designate to NFS in writing which of such reports
Correspondent wishes to receive.

7)   Accounts of Employees of Member Organizations, Self-Regulatory
Organizations and Financial Institutions. Correspondent shall not accept an
Account for any person who is an employee or associated person of a NYSE or NASD
member firm, or who is otherwise subject to NYSE Rule 407 or NASD Conduct
Rule 3050 until Correspondent has complied with the provisions of such Rules
and, if applicable, provided evidence of employer approval as required by such
Rules.

V. EXTENSION OF CREDIT
Responsibility for compliance with all applicable rules, regulations and
requirements affecting the extension of credit including but not limited to
Regulation T of the Federal Reserve Board, or any rule or regulation of the SEC,
any exchange or self regulatory organization and the house rules of NFS shall be
allocated between NFS and Correspondent as set forth in this Section V.

6



--------------------------------------------------------------------------------



 



1)   Cash Accounts. All transactions for a Customer will be deemed to be cash
transactions, and payment for those transactions will be required in the manner
applicable to cash transactions, unless Correspondent has established a margin
account for a Customer subject to NFS acceptance. Correspondent shall establish
and maintain cash accounts in compliance with applicable regulations.

2)   Margin Agreements. Upon approval by Correspondent, Correspondent may
establish a margin account for a Customer subject to NFS acceptance.
Correspondent will furnish NFS with an NFS margin agreement and consent to loan
and hypothecation of securities, executed by the Customer, on the form furnished
to Correspondent by NFS. Such margin agreement shall include a disclosure of
credit terms to be retained by the Customer in accordance with Rule 10b-16 under
the Exchange Act. NFS will compute and charge margin interest to each Account as
set forth therein and as otherwise agreed between NFS and Correspondent.
Correspondent may customize the rate or method of computing margin interest in
any Account, but shall be responsible for providing to such Account the
disclosure of credit terms as required under Rule 10b-16 or any similar rule. In
no event shall Correspondent place orders to be executed on margin for any
Account unless Correspondent has reasonable grounds to believe the Correspondent
will furnish to NFS an executed margin agreement for such Account. If an order
is placed and executed without such reasonable grounds, NFS may cancel the
transaction and rebook it as a cash transaction and all transaction costs and
losses associated with such cancellation and re-booking shall be for the account
of the Correspondent.

3)   Margin and Margin Maintenance. Correspondent is responsible for the
collection of initial margin and all amounts necessary to meet subsequent
maintenance calls in each Customer and Correspondent Account to insure
compliance with Regulation T, the rules of any self-regulatory organization or
exchange and the house rules of NFS. Subject to prevailing market conditions,
NFS will produce, maintain and provide to Correspondent sufficient information
to allow Correspondent to determine which of its Accounts are under margined for
purposes of Correspondent’s compliance with Regulation T, any self-regulatory
organization or exchange and NFS’ house rules. NFS will notify Correspondent of
all margin and maintenance calls relating to Accounts and Correspondent shall
notify Accounts of such calls and shall be responsible for ensuring that margin
requirements are met. NFS reserves the right to send notice of a margin
requirement directly to an Account and will provide a copy of the notice to
Correspondent. If any Account fails to comply with any margin requirement,
Correspondent will sell out (or buy in, as appropriate) such Account so as to
bring the Account into compliance with applicable margin or maintenance
requirements. In the event that required margin is not provided within the time
reasonably specified by NFS or securities sold are not delivered as required,
NFS may take such action as NFS deems appropriate, including but not limited to
the sale or purchase of securities for, and at the risk of, the Account.
Compliance with a request by Correspondent to withhold action shall not be
deemed a waiver by NFS of any rights under this Agreement, including but not
limited to the right to close out a contract or position if NFS in its judgment
determines that changing conditions render such action advisable, with or
without prior notification to the Customer or the Correspondent. Correspondent
may request in good faith that NFS file for an extension of time to comply with
Regulation T. Filing for such extension of time with the NYSE is within the sole
discretion of NFS.

4)   Margin Requirements. Initial margin and margin maintenance requirements
applicable to any margin account shall be in accordance with the house rules of
NFS, rather than in accordance with any lower requirement of any law, any
exchange or any regulatory agency. Utilizing reasonable business judgment and
subject to prevailing market

7



--------------------------------------------------------------------------------



 



conditions, NFS may change the margin requirements applicable to any Customer,
Account, class of accounts or security, as described in its house rules, on
appropriate notice to Correspondent (it being understood that the exercise of
such reasonable business judgment shall be solely for the purpose of ensuring
NFS’ compliance with applicable laws, rules and regulations or for the purpose
of mitigating NFS’ own risk exposure). Correspondent shall be responsible for
advising its Customers of the changed requirements and for collecting any
additional margin necessary to insure compliance with such increased
requirements.

5)   Interest on Margin Accounts and Credit Balances. Net interest income from
the Accounts shall be proprietary to and fully retained by NFS, subject to
credit provided therefore to Correspondent as described in Exhibit A attached
hereto. NFS shall calculate the net interest income on the Accounts promptly
after the end of each month.

6)   Miscellaneous Credit Provisions. In addition to the rules and regulations
specifically set forth in this Section, Correspondent is responsible for
compliance with all other rules and regulations pertaining to the extension of
credit including but not limited to Section 11(d) of the Exchange Act and
Regulation B of the Federal Reserve Board.

VI. MAINTENANCE OF BOOKS AND RECORDS
Unless otherwise provided herein, NFS will make and preserve records of
transactions, accounts and other activities conducted by NFS hereunder on a
basis consistent with generally accepted practices in the securities industry
and in accordance with the rules of the SEC and each self regulatory
organization to which NFS is subject. Correspondent shall make and preserve such
records relating to its business as may be required by law or regulation to
which Correspondent is subject. NFS and Correspondent shall each be responsible
for preparing and filing the reports required by the governmental and regulatory
agencies which have jurisdiction over it, and NFS and Correspondent will each
provide the other with such information, if any, which is in the control of one
party but is required by the other to prepare any such report.
VII. RECEIPT AND DELIVERY OF FUNDS AND SECURITIES

1)   Receipt and Delivery in the Ordinary Course of Business. NFS, through
Correspondent, will receive and deliver funds and securities in connection with
transactions for Customer and Correspondent Accounts in accordance with the
Correspondent’s instructions. Correspondent shall be responsible for advising
Customers of their obligations to deliver funds or securities in good form in
connection with each such transaction and shall be liable for any failure of any
Customer to fulfill such obligation. NFS shall be responsible for the
safeguarding of all funds and securities delivered to and accepted by it,
subject to count and verification by NFS. NFS will not be responsible for any
funds or securities delivered by a Customer to Correspondent, its agents or
employees until such funds or securities are physically delivered to NFS’
premises and accepted by NFS or deposited in an account maintained in NFS’ name.

2)   Custody Services. Whenever NFS has been instructed to act as custodian of
the securities in any Correspondent or Customer Account, or to hold such
securities in “safekeeping”, NFS may hold the securities in the Customer’s name
or may cause such securities to be registered in the name of NFS or its nominee
or in the names or nominees of any depository used by NFS. NFS will perform the
services customarily associated with acting as custodian for securities in
Correspondent and Customer accounts, such as: (i) collection and payment of
dividends, (ii) transmittal and handling (through

8



--------------------------------------------------------------------------------



 



    Correspondent) of tender offers, exchange offers and other corporate actions
to the extent notice of such action is actually received by NFS,
(iii) transmittal of all proxy materials and other shareholder communication
actually received by NFS, and (iv) handling of exercises, redemptions or
expirations of rights and warrants.

3)   Receipt and Delivery Pursuant to Special Instruction. Upon instruction from
Correspondent or a Customer in a form acceptable to NFS, NFS will make
reasonable efforts to effect transfers of securities, funds or Accounts as may
be requested. In the event the transfer of an Account requires the liquidation
of certain securities within such Account, NFS shall forward the entire request
to Correspondent for appropriate action.

4)   Check-Issuing Authority. NFS may, in its sole discretion, authorize certain
of the Correspondent’s employees to sign checks as agent for NFS for issuance to
Correspondent’s Customers for amounts requested by such Customers to be
withdrawn from their Accounts in such amounts and subject to such conditions and
limitations as NFS may determine from time to time. Correspondent shall
designate in writing the names of any employees it wishes to receive the
authorization described in this paragraph. Correspondent shall not issue or sign
any check that would cause the Account to fail to comply with applicable law or
regulation or the margin or account equity requirements of NFS. Correspondent
shall record the issuance of any check on the NFS system on the same day on
which such check is issued. Correspondent agrees that it will not request NFS to
authorize someone to sign checks who is not an employee of Correspondent.
Correspondent represents and agrees that at any time NFS grants to Correspondent
check-issuing authority under this section, Correspondent maintains and shall
enforce supervisory procedures with respect to the issuance of such checks or
similar instruments. Correspondent agrees to indemnify fully NFS from the
negligence, fraud, or mistakes of Correspondent or Correspondent’s employees in
connection with any check issuing authority granted to them and Correspondent
authorizes NFS to charge any Correspondent Account, including the Settlement
Account provided for in Section X or any other assets of Correspondent held by
NFS with the amount of any such losses. Notwithstanding Section VII.1, NFS will
not be responsible for the safeguarding of funds withdrawn by Correspondent or
Correspondent’s employees pursuant to such check-issuing authority except to the
extent required by applicable law or regulation NFS may withdraw any check
issuing authority granted hereunder upon notice to Correspondent at any time
during the time of this Agreement.

VIII. CONFIRMATIONS AND STATEMENTS

1)   Confirmations. Unless otherwise agreed, NFS will be responsible for
preparing and transmitting confirmations of transactions on behalf of the
Correspondent. NFS agrees that such confirmations shall comply with applicable
rules and regulations with respect to information within the control of NFS. NFS
shall not review or be responsible for specific transaction or other information
set forth or provided by Correspondent on any confirmation. Correspondent shall
not generate and/or prepare any statements, billings or confirmation respecting
any brokerage transaction or securities position in any Account which is
required to be sent under applicable regulation except as provided in this
Agreement or with the prior written consent of NFS.

2)   Statements. NFS shall prepare and send to Customers monthly or quarterly
statements of Account. Such statements shall comply with applicable law and
regulation with respect to information within the control of NFS and shall
indicate that Correspondent introduced the Account. Certain of the information
on such statements, such as prices and descriptions of securities, is obtained
from third parties. While NFS will include on

9



--------------------------------------------------------------------------------



 



statements information only from sources NFS believes to be reliable, NFS cannot
guarantee the accuracy of the information. In the event Correspondent posts, or
a Customer instructs NFS to post, transaction or other information including
security valuations to an Account or to a statement of account, NFS does not
undertake to independently verify such information and shall not be liable for
any inaccuracy thereof.

  3)   Examination and Notification of Errors. Correspondent shall examine
promptly all monthly statements of Account, monthly statements of clearing
services and other reports provided or made available to Correspondent by NFS.
Correspondent shall notify NFS of any potential error in any Account in
connection with (i) any transaction prior to the settlement date of such
transaction, (ii) information appearing on daily reports within seven days of
such report, and (iii) information first appearing on such monthly statements or
reports within 30 days of Correspondent’s receipt of any monthly statement or
report. Any notice of error shall be accompanied by such documentation as may be
necessary to substantiate Correspondent’s claim. Correspondent shall provide
promptly upon NFS’ request any additional documentation which NFS reasonably
believes is necessary or desirable to establish and correct any such error.
Correspondent shall not be deemed to have waived its right to make a claim
against NFS pursuant to this Agreement by reason of any delay in notification.

IX. FEES AND SETTLEMENTS FOR SECURITIES TRANSACTIONS

  1)   Commissions and Fees.

  (a)   On each transaction or with respect to an Account, Correspondent shall
identify to NFS the commissions and fees (“Fees”) and NFS will charge each
Customer such Fees. NFS shall not exercise any control or influence over the
Fees, mark-ups, or other charges or expenses imposed by the Correspondent upon
the Accounts.     (b)   NFS will charge Correspondent for the clearing services,
products and features provided as the date of this Agreement according to the
fee schedule set forth in Exhibit A attached hereto. Such fees may be changed by
mutual consent during the term of this Agreement. The parties agree to negotiate
in good faith the fees payable by Correspondent for new or additional products
or services or for material enhancements or upgrades to existing products or
services. Expenses incurred by NFS on behalf of Correspondent and which shall be
deducted from any payments due to Correspondent from NFS include the fees and
expenses set forth in Exhibit A attached hereto.

  2)   Settlements. NFS will collect commissions from Customers on behalf of
Correspondent and through Correspondent. On each Monday (or the first business
day thereafter if that Monday is not a business day or if that Monday is a day
on which the NYSE is closed) NFS shall credit Correspondent’s Settlement Account
(as defined in Section X.3) with commissions and other amounts earned by
Correspondent during the previous week. The amount of such payments is to be
determined in NFS’ reasonable business judgment and in accordance with
Correspondent’s trade activity up to that point. On the first Monday of each
month, NFS shall credit Correspondent’s Settlement Account for the commissions
and other amounts earned by Correspondent during the previous week, net of all
amounts due to NFS from Correspondent (including, without being limited to,
expenses due NFS hereunder, Customers unsecured debit items, however arising).
If the amount due to NFS in any month exceeds the amount available in
Correspondent’s Settlement Account as shown on the statement for such Settlement
Account, Correspondent shall, in accordance with the provisions of Section X.3,
immediately

10



--------------------------------------------------------------------------------



 



      deposit with NFS additional cash so that the Settlement Account will
always have a zero or credit balance. Any amount due to NFS shall be paid to NFS
by Correspondent immediately upon demand by NFS. If NFS does not receive such
payment, NFS will charge Correspondent interest at the broker’s call rate on
such amount until paid. With respect to any Customer or Correspondent Account in
which there exists an unsecured debit or other unsatisfied financial obligation
at the time of the commission payment, NFS reserves the right to reserve an
amount equal to that which is outstanding in those Accounts and deduct that
amount from the payment to be made to Correspondent for that month unless the
debit is the result of NFS’ error, negligence or willful misconduct and the
deduction will be reflected on Correspondent’s Clearing Statement. Correspondent
will receive a credit for those Accounts in which the unsecured short position
or unsecured debit is eliminated.

Correspondent shall properly account for any debit, deficiency or other
financial obligation in the computation of net capital or preparation of
financial reports in accordance with Rules 15c3-1 and 15c3-3 under the Exchange
Act.
X. NET CAPITAL, DEPOSIT AND SETTLEMENT ACCOUNT

  1)   Net Capital. Correspondent shall maintain net capital in an amount which
is the greater of Correspondent’s net capital requirement as calculated in
accordance with Rule 15c3-1 under the Exchange Act, and an amount as set forth
in Exhibit B. NFS reserves the right to review the nature and volume of
Correspondent’s business or the nature of the securities involved in
Correspondent’s transactions (“Business Mix”) and the parties agree to negotiate
in good faith an appropriate modification to Correspondent’s net capital and/or
Business Mix.

  2)   Settlement Account. In connection with the clearing services performed by
NFS hereunder, NFS will establish on NFS’ books a ledger account designated as a
settlement account (the “Settlement Account”) through which NFS will record the
amounts payable to Correspondent or due to NFS from Correspondent pursuant to
this Agreement. In the event that Correspondent fails to meet any of
Correspondent’s obligations under this Agreement, Correspondent authorizes NFS
to charge the Settlement Account in the amount owed to NFS under this Agreement
and Correspondent agrees that Correspondent will immediately deposit with NFS
additional cash so that the Settlement Account will at all times have a credit
or zero balance.

XI. INDEMNIFICATION

  1)   Indemnity. Correspondent shall indemnify and hold harmless NFS and each
person who controls NFS within the meaning of the Securities Exchange Act of
1934 from and against any and all claims, damages, losses, judgments, costs and
expenses (including reasonable attorney’s fees) (“Losses”) that NFS may suffer
or incur as a result of the material failure of Correspondent to perform its
obligations under this Agreement or the negligence or willful misconduct of
Correspondent. Without limiting the generality of the foregoing, Correspondent
shall indemnify and hold NFS harmless with respect to Losses, except to the
extent that such Losses are the result of NFS’ gross negligence of willful
misconduct, related to (i) failure by Correspondent or any Customer to promptly
settle a transaction or to maintain adequate margin; or (ii) NFS or
Correspondent’s execution of a transaction for the account of a customer
pursuant to Section V.2; or (iii) NFS’ re-booking of margin transactions as cash
transactions pursuant to Section V.2; or (iv) material breach of any obligation
existing between Correspondent and a Customer of Correspondent that is related
to the subject of this Agreement, including but not limited

11



--------------------------------------------------------------------------------



 



to the terms of its margin agreement with NFS and consent to loan and
hypothecation of securities; or (v) Correspondent’s material failure to comply
with any law, rule or regulation of the United States, a state or territory
thereof, the SEC, the Federal Reserve Board, the NYSE or other authority,
applicable to any transaction, customer or Account contemplated by this
Agreement; or (vi) the material failure of any Customer to satisfy his or her
obligation with respect to such Customer’s Account, including but not limited to
timely deposit good funds, deliver securities, settle any transaction or
otherwise comply with Regulation T including violation of Regulation T
restrictions on an Account or the margin rules of any self-regulatory
organization, exchange or NFS; or (vii) breach by Correspondent of any material
representations or warranties made herein; or (viii) any action by Correspondent
or its employees in the receipt by Correspondent of an order or cancellation of
an order from an Account and its transmission to an order delivery or execution
system used by Correspondent or Correspondent Customers or (ix) suspension of
trading or bankruptcy or insolvency of any company, securities of which are held
in Customer’s Accounts.
NFS shall indemnify and hold harmless Correspondent and each person who controls
Correspondent within the meaning of the Securities Exchange Act of 1934 from and
against any and all Losses that Correspondent may suffer or incur as a result of
the material failure of NFS to perform its obligations under this Agreement or
the negligence, or willful misconduct of NFS. Without limiting the generality of
the foregoing, NFS shall indemnify and hold Correspondent harmless with respect
to Losses, except to the extent that such Losses are the result of
Correspondent’s gross negligence or willful misconduct, related to: (i) the loss
of securities or cash after actual receipt by NFS from Correspondent or prior to
the delivery of securities to Correspondent from NFS by a courier selected by
NFS; (ii) failure by NFS to remain a member in good standing of the exchanges
necessary to provide the services contemplated hereunder or the failure to
remain a duly licensed broker/dealer in good standing under applicable law,
(iii) any violation of applicable law in the performance of its duties and
obligations under this Agreement; (iv) breach by NFS of any material
representations or warranties made herein.
Promptly after receipt by a party entitled to indemnification under this Section
(an “Indemnified Party”) of notice of the commencement of an investigation,
action, claim or proceeding, such Indemnified Party will, if a claim in respect
thereof is to be made against the indemnifying party under this Section, notify
the indemnifying party of the commencement thereof, but the omission so to
notify the indemnifying party will not relieve it from any liability which it
may have to the Indemnified Party under this Section. In case any such action is
brought against any Indemnified Party, and it notified the indemnifying party of
the commencement thereof, the indemnifying party will be entitled to participate
therein and, to the extent that it may wish, assume the defense thereof, with
counsel satisfactory to such Indemnified Party. After notice from the
indemnifying party of its intention to assume the defense of an action or the
actual assumption of the defense, the Indemnified Party shall bear the expenses
of any additional counsel obtained by the Indemnified Party, and the
indemnifying party shall not be liable to such Indemnified Party under this
Section for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation. The Indemnified Party may not settle any action without
the written consent of the indemnifying party. The indemnifying party may not
settle any action without the written consent of the Indemnified Party unless
such settlement completely and finally releases the Indemnified Party from any
and all liability and imposes no further liability or obligation on the
Indemnified Party. In either event, consent shall not be unreasonably withheld.

12



--------------------------------------------------------------------------------



 



  2)   Security Interest; Authorization to Charge. Correspondent agrees that
each Correspondent Account and other property of Correspondent maintained by NFS
shall be subject to a lien and security interest in favor of NFS for the
discharge of Correspondent’s obligations to NFS under this Agreement. For
purposes of this Agreement, the defined term “Correspondent Accounts” does not
include any Customer Accounts. Correspondent authorizes NFS to charge any
Correspondent Account maintained by NFS and any other assets of Correspondent
held by NFS with all amounts owing to NFS including, but not limited to, (i) any
reasonable cost or expense directly resulting from failures to deliver or
failures to receive; (ii) any losses directly resulting from unsecured debit
balances in any Customer or Correspondent Account; (iii) aged bank
reconciliation items; and (iv) any amounts to which NFS is otherwise entitled
pursuant to the provisions of Section IX, X or XI. Such charge may be made
against any Correspondent Account or assets at any time on notice and in such
amount as NFS deems appropriate, utilizing reasonable business judgment. No
delay in charging any Correspondent Account or asset shall operate as a waiver
of NFS’ right to do so at any future time as and when NFS deems appropriate.
Correspondent may, at its option, satisfy its obligation to NFS under this
section by depositing immediately with NFS in a reserve or other appropriate
account an amount sufficient to cover the loss or unsecured indebtedness held in
the Customer or Correspondent Account.

XII. UNDERTAKINGS OF CORRESPONDENT

  1)   During the term of this Agreement, Correspondent will not obtain the
services contemplated hereunder through a broker other than NFS without prior
written consent of NFS. Notwithstanding the foregoing sentence, in the event
that Correspondent requests NFS to provide such services for certain financial
products or to certain Customers and NFS is unwilling or unable to provide such
services for such products or to such Customers, Correspondent may either
self-clear or engage a third party to provide the clearing and/or custody
services for such products or to such Customers, only.

  2)   Suspension or Restriction. In the event that Correspondent or any
principal executive officer of Correspondent shall become subject to suspension
or restriction by the NYSE, NASD or any other regulatory body having
jurisdiction over Correspondent and Correspondent’s securities business,
Correspondent will notify NFS immediately and Correspondent authorizes NFS to
take such steps as may be necessary for NFS to maintain compliance with the
rules and regulations to which NFS is subject. Correspondent further authorizes
NFS, in such event, to comply with directives or demands made upon NFS by any
such exchange or regulatory body. In connection with such directives or demands,
NFS may seek advice or legal counsel and Correspondent will reimburse NFS for
reasonable fees and expenses of such counsel.

  3)   (A) Tradenames of NFS. Correspondent acknowledges that the names and
logos of “Fidelity Investments Ò”, “National Financial Services LLC”, and their
affiliates (“Names”) are proprietary trademarks and tradenames and are of
significant value and importance. Correspondent will not undertake any written
or oral sales, advertising, marketing, promotional or solicitational activities
which identify, make reference to or otherwise use these Names, or suggest
either orally or in writing that Correspondent is an agent of, affiliated with
or in any way part of the Fidelity InvestmentsÒ organization, except as follows
or as otherwise approved in writing by NFS:

  (a)   Correspondent may indicate that “Accounts are carried by National
Financial Services LLC, Member NYSE/SIPC, a Fidelity InvestmentsÒ company.”

13



--------------------------------------------------------------------------------



 



      Any use of the Fidelity InvestmentsÒ name must be identified as a
registered trademark.

  (b)   In addition to any disclosures required by other rules, in describing
the SIPC and excess SIPC coverage on NFS accounts, the following language must
be used:

      “Securities in accounts carried by National Financial Services LLC
(“NFS”), a Fidelity Investments company, are protected by the Securities
Investor Protection Corporation (“SIPC”) up to $500,000 (including cash claims
limited to $100,000). NFS has arranged for additional insurance protection for
cash and securities to supplement its SIPC coverage. This additional protection
covers total account net equity in excess of the $500,000/$100,000 coverage
provided by SIPC. Neither coverage protects against a decline in the market
value of securities.”

      NFS shall provide Correspondent with evidence of its additional insurance
protection for cash and securities to supplement its SIPC coverage upon the
request of Correspondent.

  (c)   Correspondent may indicate that Fidelity mutual funds are available
through Correspondent, and must if a specific fund is named use the full and
correct name of each mutual fund.

  (d)   No reference to the Fidelity companies or Fidelity mutual funds may be
made in such a way as to potentially mislead public customers.

  3)   (B) Tradenames of Correspondent. NFS acknowledges that the names and
logos of Correspondent are proprietary trademarks and tradenames and are of
significant value and importance. NFS will not undertake any written or oral
sales, advertising, marketing, promotional or solicitational activities which
identify, make reference to or otherwise use these names, or suggest either
orally or in writing that NFS is an agent of, affiliated with or in any way part
of the Correspondent, except as approved in writing by Correspondent.     4)  
Regulation E Compliance. In the event any Account engages in any transactions in
an Account through the use of any electronic funds transfer mechanism or
procedure (“EFT”) and/or uses any access device, including any debit card, which
may be used for initiating an EFT, the Correspondent shall be solely liable and
responsible for compliance with the requirements of Regulation E promulgated by
the Board of Governors of the Federal Reserve System, 12 C.F.R. Part 205.1-15,
all interpretations issued thereunder and any rules, regulations, orders, or
advisories promulgated by the FRB regarding Regulation E or similar regulation.
    5.   Tri-party Clearing Relationships. Correspondent shall not introduce to
NFS any Account, or transaction introduced to Correspondent by another broker or
dealer (“Tri-party Arrangement”) without the prior written consent of NFS. In
the event Correspondent wishes to enter into a Tri-party Arrangement,
Correspondent shall indicate such intention in Exhibit B and execute and require
its Correspondent to execute such agreements or other documents as NFS may
require. Correspondent shall notify NFS promptly in the event that a Tri-party
Arrangement is terminated by Correspondent. Notwithstanding anything herein to
the contrary, for purposes of this Agreement, Correspondent’s directed brokerage
arrangement with Westminster Research Associates shall not constitute a
Tri-Party Arrangement. NFS agrees to support, in the ordinary course of
business, Correspondent’s environment for its clients utilizing Westminster
Research for directed brokerage, provide such support is not prohibited by law,
rule, regulation or NFS’ policies.

14



--------------------------------------------------------------------------------



 



  5)   Prospectus Delivery. Correspondent will have sole responsibility for
delivering any prospectus, offering circular or like document required pursuant
to the prospectus delivery or like requirements of the Securities Act of 1933,
as amended, rules of the Municipal Securities Rulemaking Board, other self
regulatory organization, or as required by the issuer. Correspondent shall be
solely and exclusively responsible for compliance with any and all disclosure
document and prospectus delivery requirements in connection with Accounts that
are options accounts. Correspondent may retain NFS to deliver or cause to be
delivered prospectuses or similar documents which Correspondent is otherwise
required to deliver at such fees, as NFS and Correspondent shall agree from time
to time.

  6)   Compliance with State Law.

  a)   Correspondent. Correspondent shall be solely and exclusively responsible
for ensuring that each of activities in which it engages in connection with this
Agreement, including but not limited to, the handling of Customer Accounts, the
offer or sale of securities, and the qualification and registration of
Correspondent or its personnel shall be in material compliance with the laws and
regulations of each state and territory having jurisdiction over Correspondent
or its activities.     b)   NFS. NFS shall be solely and exclusively responsible
for ensuring that each of activities in which it engages in connection with this
Agreement, including but not limited to, extension of credit to Customer
Accounts, and the qualification and registration of NFS or its personnel shall
be in material compliance with the laws and regulations of each state and
territory having jurisdiction over NFS or its activities.

  7)   Electronic Transmission of Orders. Correspondent acknowledges that all
NYSE member firms must establish and maintain procedures designed to monitor and
supervise the electronic transmission of orders. Correspondent further
acknowledges that it must either (1) acknowledge to NFS that the procedures set
forth on Exhibit C., (as such Exhibit may be amended from time to time by NFS),
have been adopted and implemented by Correspondent; or (2) develop and implement
its own procedures for the proper supervision of orders placed with the NYSE by
electronic transmission, and provide to NFS a copy of such procedures.
Correspondent has indicated its election in Exhibit C. and shall notify NFS in
writing in the event the election should change. The procedures set forth in
Exhibit C are intended to cover the limited aspect of supervision relating to
electronic transmission of orders and do not in any way alter Correspondent’s
obligations as otherwise set forth by law or in this Agreement.     8)  
Delivery and Resale of Control and Restricted Securities. Correspondent shall be
responsible for compliance with all laws, rules, and regulations regarding the
resale, transfer, delivery or negotiation of securities under the Securities Act
of 1933 (“Securities Act”), including but not limited to Rules 144, 145, 701 and
Rule 144A thereunder on behalf of any Customer or Correspondent Account.
Correspondent shall notify NFS whether any Customer or Account is a “control
person” within the meaning of the Securities Act with respect to any securities
custodied at NFS from time to time. In addition to the foregoing, Correspondent
shall comply with such policies, procedures and documentation requirements with
respect to “control” and “restricted” securities (as such terms are contemplated
under the Securities Act) as NFS may provide to Correspondent from time to time,
including but not limited to the marginability of such securities.         In
addition to the foregoing, Correspondent shall comply with such policies,
procedures and documentation requirements with respect to “control” and
“restricted” securities (as such terms are contemplated under the Securities
Act) as NFS may provide to Correspondent from time to time, including but not
limited to the marginability of such securities.

15



--------------------------------------------------------------------------------



 



  9)   (A) Order Routing. In the event that Correspondent uses or directs NFS to
use NFS’ order routing network to direct orders to a particular broker, dealer
or market center through NFS’ order routing network, Correspondent hereby agrees
to assume all regulatory and fiduciary responsibilities associated with such
order routing request(s), including but not limited to customer disclosure and
best execution. Correspondent hereby agrees to indemnify and hold NFS harmless
with respect to all losses, damages, or other financial obligations suffered or
alleged to have been suffered or incurred by a Customer arising out of or
related to any orders directed by Correspondent to such broker, dealer, or
market center; provided, however, that Correspondent is not responsible for any
losses, damages or other financial obligations suffered by a Customer arising
out of or related to any such orders directed by Correspondent as a result of
NFS’ material failure to perform its obligations under this Agreement or the
gross negligence or willful misconduct of NFS. Correspondent represents that it
shall comply at all times with applicable regulations regarding order routing,
disclosure and inducements for order flow including Rules 11Ac1-3 and 10b-10
under the Securities Exchange Act of 1934 as in effect from time to time. NFS
represents and warrants that its routing network shall materially comply with
applicable laws, rules and regulations and that such network is reasonably
designed to allow NFS to direct orders as described herein.

(B) Executions with Other Counterparties. With respect to orders executed by
Correspondent directly with or through designated counterparties, and not
through NFS, in the event that the counterparty with whom Correspondent dealt
fails to satisfy its obligation with respect to any such transaction,
Correspondent assumes the risk of such failure by the counterparty and shall
reimburse NFS for any loss which NFS may sustain.

  10)   Market Making and Underwriting Activity. It is understood by the parties
that Correspondent may engage in market making and/or participate in the
distribution of securities. NFS makes no opinion of the quality, investment
potential or creditworthiness of the issuer or the security. In the event that
Correspondent wishes to engage in such activity, Correspondent shall be
responsible for compliance with applicable laws, rules and regulations with
respect to such activity. Due to the nature of the activity contemplated
hereunder, NFS reserves the right to increase the net capital and escrow
requirements as set forth in Exhibit B pursuant to Section X.1 and X.2 of this
Agreement.     11)   Special Products or Services. Correspondent may elect to
offer to its customers or engage in certain products or services with prior
written notice to NFS as set forth in Exhibit B. Correspondent has indicated
such intention in writing and in Exhibit B and has executed the Addendum
attached to such Exhibit.     12)   First Trade Day Deliverables. In addition to
other items as may be mutually agreed to by the parties hereto as necessary for
Correspondent’s conversion to the NFS platform, NFS shall provide to
Correspondent on or before the first date the set of “First Trade Day
Deliverables” identified in Exhibit D. NFS recognizes that the “First Trade Day
Deliverables” identified in Exhibit D are critical to Correspondent’s conversion
to the NFS platform and NFS will work to provide to Correspondent such
deliverables as quickly as it is commercially reasonable to do so.     13)  
Institutional Money Market Funds. Correspondent may continue to offer its
existing institutional money market funds and share classes available through
Dreyfus. NFS agrees to work with Dreyfus and Correspondent to develop the daily
sweep transmissions for the processing of the money market fund transactions. In
the future, in the event NFS provides a competitive money market alternative to
the Dreyfus intuitional money market funds, Correspondent agrees to consider in
good faith utilizing such NFS alternative.



16



--------------------------------------------------------------------------------



 



XIII. TERMINATION OF AGREEMENT; TRANSFER OF ACCOUNTS.

  1)   Effectiveness. This Agreement shall remain in full force and effect for
an initial term (the “Initial Term”) of (3) three years from the first trade
date subject to approval by the NYSE. Either party may terminate this Agreement
at the end of such (3) three-year period by giving 180 days prior written
notification of termination. In such event, this Agreement shall terminate at
the end of such initial (3) three-year period.         In the event no written
notification is given as set forth in the immediately preceding paragraph, this
Agreement shall be deemed to have been renewed for an additional two-year
period. At any time during such additional period, this Agreement may be
terminated by either party by giving 180 days prior written notification to the
other party, and such termination shall be effective as of the end of such
180-day period.         Thereafter, this Agreement shall be deemed to have been
renewed for additional successive one-year periods. At any time during such
additional periods, this Agreement may be terminated by either party by giving
180 days prior written notification to the other party, and such termination
shall be effective as of the end of such 180 day period.     2)  
(a) Termination by NFS. NFS may terminate this Agreement at any time on 30 days
written notice to Correspondent in the event that Correspondent:

  i.   materially fails to comply with the terms of this Agreement and upon
notification by NFS fails to remedy such material noncompliance within 10 days
from such notification; or     ii.   is enjoined, prohibited or suspended as a
result of an administrative or judicial proceeding for a period of more than
30 days from engaging in securities business activities constituting all or
portions of Correspondent’s securities business, which injunction, prohibition
or suspension in NFS’ reasonable judgment after consultation with outside
counsel makes impracticable the disclosed clearing relationship established in
this Agreement; or     iii.   fails to comply with the net capital requirement
pursuant to Section X.1 and upon notification by NFS fails to correct such
deficiency within 10 days from such notification.

(b) Termination by Correspondent. Correspondent may terminate this Agreement at
any time on 30 days written notice to NFS in the event that NFS:

  i.   materially fails to comply with the terms of this Agreement and upon
notification by Correspondent fails to remedy such material noncompliance within
10 days from such notification; or

  ii.   is enjoined, prohibited or suspended as a result of an administrative or
judicial proceeding for a period of more than 30 days from engaging in
securities business activities constituting all or portions of NFS’s securities
business, which injunction, prohibition or suspension in Correspondent’s
reasonable judgment after consultation with outside counsel makes impracticable
the disclosed clearing relationship established in this Agreement.

17



--------------------------------------------------------------------------------



 



(c) Termination without Cause by Correspondent. Correspondent may terminate this
Agreement prior to the third anniversary of the Effective Date of this Agreement
on 12 months written notice to NFS or between the third and fifth anniversary of
the effective date of this Agreement upon 180 days written notice to NFS.

  3)   Automatic Termination. The obligation of either party to perform services
pursuant to this Agreement shall terminate immediately in the event that either
party:

  i.   is no longer registered as a broker-dealer with the SEC; or     ii.   is
suspended or had material restrictions placed on its business by the NASD or any
national securities exchange of which a party is a member for failure to comply
with the rules and regulations thereof; or     iii.   ceases to conduct its
business.

  4)   Conversion of Accounts. In the event that this Agreement is terminated
for any reason, it shall be Correspondent’s responsibility to arrange for the
conversion of Correspondent and Customer Accounts to another clearing broker.
The parties agree to work in good faith during such a conversion, but recognize
that such a conversion is predicated on the cooperation and good faith of the
broker which will assume responsibility for clearing services of the Customers.
Correspondent will give NFS notice (the “Conversion Notice”) of (i) the name of
the broker which will assume responsibility for clearing services for Customers
and Correspondent, (ii) the date on which such broker will commence providing
such services, (iii) Correspondent’s undertaking, in form and substance
satisfactory to NFS, that Correspondent’s agreement with such broker provides
that such broker will accept on conversion all Correspondent and Customer
Accounts, then maintained by NFS and (iv) the name of an individual within that
organization whom NFS can contact to coordinate the conversion. The Conversion
Notice shall be given within 30 days of NFS’ or Correspondent’s notice of
termination pursuant to Sections XIII.1 or XIII.2. or within 30 days of the
occurrence of an event specified in Section XIII.3. If Correspondent fails to
give the Conversion notice to NFS, NFS may give to Customers such notice as NFS
deems appropriate of the termination of this Agreement and may make such
arrangements as NFS deems appropriate for transfer or delivery of Customer and
Correspondent Accounts. In the event NFS receives or gives notice of termination
under this Section, or this Agreement terminates automatically pursuant to
Section XIII.3, NFS reserves the right to administer each Account in such manner
as NFS deems appropriate in NFS’ reasonable discretion, including but not
limited to rejecting transactions pursuant to Section IV.4. If (x) Correspondent
terminates this Agreement pursuant to Section XIII.1 or Section XIII.2(c),
(y) NFS terminates this Agreement pursuant to Section XIII.2(a) or (z) the
Agreement terminates pursuant to Section XIII.3 as a result of a development
relating to Correspondent, Correspondent will (a) pay to NFS reasonable and
equitable programming charges to process the conversion of Correspondent and
Customer Accounts to another clearing broker and (b) pay any costs incurred by
NFS as billed by any third party vendors such as transfer agents, etc. to
process such conversion. If (x) Correspondent terminates this Agreement pursuant
to Section XIII.1 or Section XIII.2(b), or (y) the Agreement terminates pursuant
to Section XIII.3 as a result of a development relating to NFS, NFS will (a) pay
any programming charges to process the conversion of Correspondent and Customer
Accounts to another clearing broker and (b) pay any, reasonable, direct,
documented costs incurred by Correspondent to process such conversion. In the
event that during the Initial Term (x) Correspondent terminates this Agreement
prior to the end of the Initial Term pursuant to Section XIII.2(c), or
(y) Correspondent intentionally materially breaches this Agreement

18



--------------------------------------------------------------------------------



 



      and, as a result, NFS terminates this Agreement, Correspondent shall pay
to NFS a termination fee as described in Exhibit A. In the event that
Correspondent is the subject of the issuance of a protective decree pursuant to
the Securities Investor Protection Act of 1970 (15 USC 78aaa-111), NFS’ claim
for payment of a termination fee under this Agreement shall be subordinate to
claims of Correspondent’s customers that have been approved by the Trustee
appointed by the Securities Investor Protection Corporation pursuant to the
issuance of such protective decree.

  5)   Survival. Termination of this Agreement shall not affect the rights or
obligations of either party arising prior to the effective date of such
termination. The provisions of Sections XI. (Indemnification), XIII.4
(Conversion of Accounts); Section IX.2 (Settlements) and XIV. (Confidential
Nature of Information and Documents) shall survive the termination of this
Agreement.     6)   No Obligation to Release. NFS shall not be required to
release to Correspondent any securities or cash held by NFS for Correspondent in
any Correspondent Account or the Settlement Account until; (1) any amounts owing
to NFS pursuant to the provisions of this Agreement are determined and
Correspondent’s outstanding obligations hereunder to NFS are paid, including
determination of any disputed amounts; (2) any property of NFS in the possession
of Correspondent is returned to NFS; (3) arrangements satisfactory to NFS have
been made by Correspondent with respect to each Account introduced to NFS by
Correspondent. NFS agrees to return any amounts owed to Correspondent within
30 days from the effective termination of this Agreement.

XIV. CONFIDENTIAL NATURE OF INFORMATION AND DOCUMENTS

      Each party acknowledges and understands that any and all technical, trade
secret, or business information, including, without limitation, financial
information, business or marketing strategies or plans, product development or
customer information, which is disclosed to the other or is otherwise obtained
by the other, its affiliates, agent or representatives during the term of this
Agreement (the “Proprietary Information”) is confidential and proprietary,
constitutes trade secrets of the owner, and is of great value and importance to
the success of the owner’s business. Each party agrees to comply with its
obligations under the terms of the Gramm-Leach-Bliley Act of 1999 (15 U.S.C.
6801 et seq.) and other privacy laws, to the extent applicable, and to cooperate
with the other party at such party’s request in the fulfillment of any such
obligations.         Proprietary information shall not include any information
that is: (a) already known to the other party or its affiliates at the time of
the disclosure; (b) publicly known at the time of the disclosure or becomes
publicly known through no wrongful act or failure of the other party;
(c) subsequently disclosed to the other party or its affiliates on a
non-confidential basis by a third party not having a confidential relationship
with the owner and which rightfully acquired such information; (d) communicated
to a third party by the other party with the express written consent of the
owner; or (e) legally compelled to be disclosed pursuant to a subpoena, summons,
order or other judicial or governmental process, provided the disclosing party
provides prompt notice of any such subpoena, order, etc. to the other party so
that such party will have the opportunity to obtain a protective order.        
Each party agrees to use its best efforts (the same being not less than that
employed to protect his own proprietary information) to safeguard the
Proprietary Information and to prevent the unauthorized, negligent or
inadvertent use or disclosure thereof. Neither party shall, without the prior
written approval of any officer of the other, directly or indirectly, disclose
the Proprietary Information to any person or business entity except for

19



--------------------------------------------------------------------------------



 



      a limited number of employees, attorneys, accountants and other advisors
of the other on a need-to-know basis or as may be required by law or regulation.
Each party shall promptly notify the other in writing of any unauthorized,
negligent or inadvertent use or disclosure of Proprietary Information. Each
party shall be liable under this Agreement to the other for any use or
disclosure in violation of the Agreement by its employees, attorneys,
accountants, or other advisors or agents. This Section XIV shall continue in
full force and effect notwithstanding the termination of this Agreement.

XV. INTENTIONALLY DELETED
XVI. NOTICE TO CUSTOMERS

      NFS shall provide, or cause to be provided to every Customer upon the
opening of a Customer Account, notice of the existence and general terms of this
Agreement clearly indicating the allocation of responsibility contained herein.
This notice shall comply with New York Stock Exchange Rule 382 and NASD Conduct
Rule 3230.

XVII. CUSTOMER COMPLAINT PROCEDURES

  A.   Complaints Directed to Correspondent. Correspondent will be responsible
for the prompt handling of all Customer complaints directed to Correspondent. If
any such complaint is based upon an alleged act or failure to act by NFS or a
responsibility allocated to NFS, Correspondent will notify NFS promptly of such
complaint and the basis therefore and will consult with NFS and the parties will
cooperate in determining the validity of such complaint and the appropriate
action to be taken. Correspondent will forward a copy of such correspondence to
NFS.     B.   Complaints Directed to NFS. NFS will be responsible for the prompt
handling of all Customer complaints directed to NFS. If any such complaint is
based upon an alleged act or failure to act by Correspondent or a responsibility
allocated to Correspondent, NFS will notify Correspondent promptly of such
complaint and the basis therefore (with a copy to Correspondent’s Designated
Examining Authority to the extent required) and will consult with Correspondent
and the parties will cooperate in determining the validity of such complaint and
the appropriate action to be taken. NFS will forward a copy of such
correspondence to Correspondent.     C.   Regulatory Inquiries. Correspondent
and NFS will each respond to the inquiries they receive from regulatory
authorities. Each will cooperate with the other in production of information or
documentation as necessary to respond to such inquiry in a timely and complete
manner.

XVIII. TELEPHONE RECORDING

      Each party understands and agrees that in order to verify securities
transactions and other information related to this Agreement, it may tape-record
telephone conversations with its employees. Each party also understands that
such recordings may take place without an audible electronic “beep”, tone or
vocal announcement to indicate that the line may be recorded. Each party will be
solely responsible for notifying, and obtaining the consent of, all present and
future employees that such conversations may be recorded. Each party consents to
the admission of such recordings as evidence in any adjudication of any dispute
or claim arising under this Agreement.

20



--------------------------------------------------------------------------------



 



XIX. REMEDIES CUMULATIVE

      The enumeration herein of specific remedies shall not be exclusive of any
other remedies. Any delay or failure by any party to this Agreement to exercise
any right, power, remedy or privilege herein contained, or now or hereafter
existing under any applicable statute or law, shall not be construed to be a
waiver of such right, power, remedy or privilege, nor to limit the exercise of
such right, power, remedy, or privilege, nor shall it preclude the further
exercise thereof or the exercise of any other right, power, remedy or privilege.

XX. MISCELLANEOUS

  1)   NFS shall be responsible for providing IRS Form 1099 and other
information required to be reported by federal, state or local tax laws, rules
or regulations, to Accounts solely with respect to events subsequent to the
effective date of this Agreement and for the mailing of same at Correspondent’s
expense.     2)   NFS shall limit its services pursuant to the terms of this
Agreement to those services expressly set forth herein and related thereto. NFS
will perform such other services including enhancements thereto, upon such terms
and at such prices, as NFS and Correspondent may from time to time agree.
Neither Correspondent nor NFS shall hold itself out as an agent, partner or
joint venture partner of the other or any of the subsidiaries or companies
controlled directly or indirectly by or affiliated with the other.     3)   This
Agreement, including all Exhibits, which are hereby incorporated by reference,
constitutes and expresses the entire Agreement and understanding between the
parties and supersedes all previous communications, representations or
agreements, whether written or oral, with respect to the subject matter hereof.
This Agreement may be modified only in writing signed by both parties to this
Agreement. Such modification shall not be deemed as a cancellation of this
Agreement.     4)   This Agreement shall be binding upon all successors, assigns
or transferees of both parties hereto, irrespective of any change with regard to
the name of or the personnel of Correspondent or NFS. Any assignment of this
Agreement shall be subject to the requisite review and/or approval of any
regulatory agency or body whose review and/or approval must be obtained prior to
the effectiveness and validity of such assignment. No assignment of this
Agreement shall be valid unless the non-assigning party consents to such an
assignment in writing, provided that any assignment by either NFS or
Correspondent to any majority-owned subsidiary that they may create or to a
company affiliated with or controlled directly or indirectly by or under common
control with either of them will be deemed valid and enforceable in the absence
of any consent from either party. Neither this Agreement nor any operation
hereunder is intended to be, shall not be deemed to be, and shall not be treated
as a general or limited partnership, association or joint venture or agency
relationship between Correspondent and NFS.     5)   Neither party shall be
liable for any loss caused, directly or indirectly, by government restrictions,
exchange or market rulings, extreme market volumes or volatility, suspension or
trading, war (whether declared or undeclared), terrorist acts, insurrection,
riots, flooding, strikes, failure of utility services, accidents, adverse
weather or events of nature, or other conditions beyond the control of that
party. In the event that any communications network, data processing system, or
computer system used by a party, whether or not owned by such party, is rendered
inoperable beyond the reasonable

21



--------------------------------------------------------------------------------



 



      control of such party, such party shall not be liable to the other party
for any loss, liability, claim, damage or expense resulting, either directly or
indirectly, therefrom.     6)   The construction and effect of every provision
of this Agreement, the rights of the parties hereunder and any questions arising
out of the Agreement, shall be subject to the statutory and common law of the
Commonwealth of Massachusetts.     7)   In the event of a dispute between the
parties such dispute shall be settled by arbitration by arbitrators in
accordance with the rules then in effect at the New York Stock Exchange provided
however that if the NYSE declines jurisdiction over the dispute it shall be
decided through the jurisdiction of the National Association of Securities
Dealers. Any final award rendered by such arbitrators shall be final and binding
between the parties and judgment thereon may be entered in any court of
competent jurisdiction.     8)   The headings preceding the text and sections
hereof have been inserted for convenience and reference only and shall not be
construed to affect the meaning, construction, or effect of this Agreement.    
9)   To the extent required by the Securities and Exchange Commission’s
interpretation of its financial responsibility rules and to the extent necessary
to give Customers and Accounts the full benefit of the Securities Investor
Protection Act, Correspondent’s Customers will be considered customers of NFS
and not customers of the Correspondent. Nothing herein shall cause the
Correspondent’s Customers to be deemed to be customers of NFS for any other
purpose, or to negate the intent of any other section of this Agreement,
including but not limited to, the allocation of responsibilities as set forth
elsewhere in this Agreement.     10)   If any provision or condition of this
Agreement shall be held to be invalid or unenforceable by any court, or
regulatory or self-regulatory agency or body, such invalidity or
unenforceability shall apply only to such provision or condition. The validity
of the remaining provisions and conditions shall not be affected thereby, and
the parties shall take diligent efforts to implement their original intentions
as to the terms of this Agreement.     11)   For the purposes of any and all
notices, consents, directions, approvals, restrictions, requests or other
communications required or permitted to be delivered hereunder, NFS’ address
shall be:

     
 
  National Financial Services LLC
 
  200 Seaport Blvd., Z2N
 
  Boston, MA 02210
 
  Attention: Jennifer Moran
 
   
 
  and Correspondent’s address shall be:
 
   
 
  Thomas Weisel Partners LLC
 
  One Montgomery Street, Suite 3700
 
  San Francisco, CA 94104
 
  Attention: Shaugn Stanley and Mark Fisher

      and either party may provide such notice or change its address for notice
purposes by giving written notice pursuant to registered or certified mail,
return receipt requested, of

22



--------------------------------------------------------------------------------



 



      the new address to the other party.

  12)   Authority to Execute; Counterparts; NYSE Approval. Each party represents
to the other that an officer duly authorized to enter into a fully disclosed
clearing relationship will execute this Agreement on behalf of such party. This
Agreement may be executed in one or more counterparts, all of which taken
together shall constitute a single Agreement. When each party hereto has
executed and delivered to the other a counterpart, this Agreement shall become
binding on both parties, subject only to approval by the NYSE. NFS will submit
this Agreement to the NYSE promptly following execution.

Made and executed at Boston, Massachusetts this 15th day of August, 2005.
AGREED AND ACCEPTED:
THOMAS WEISEL PARTERS LLC

     
 
  By: /s/ David Baylor          
 
  Name: David Baylor
Title: Authorized Officer

NATIONAL FINANCIAL SERVICES LLC

     
 
   
 
  By:/s/ Norman Malo          
 
  Name: Norman Malo
Title: President

23